Title: James Madison to George W. Featherstonhaugh, 8 December 1833
From: Madison, James
To: Featherstonhaugh, George William


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellr:
                                
                                Decr 8th. 1833.
                            
                        
                        I have just recd. your of the 6th. I am glad to find the public attention in Virginia at length turning
                            towards the mineral resources of the State, and that you are promoting it by the communications, which your Science
                            & observations enable you to make. A Geological survey, skilfully conducted seems to be the most obvious &
                            effectual preparation for the discoveries in view, as well in relation to public utility & wealth as to a branch
                            of knowledge becoming every day more and more curious & interesting. With such impressions I may readily be
                            supposed to wish success to all the means that may be employed, in so meritorious a work.
                        
                            
                                
                            
                        
                    